Order filed May 28, 2015




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00408-CV
                                   ____________

                          GIOVANNY LAGUAN, Appellant

                                        V.

                             R.D. PARIKH, Appellee


                  On Appeal from County Court at Law No. 4
                           Fort Bend County, Texas
                    Trial Court Cause No. 14-CCV-052722

                                   ORDER

      Appellant’s brief was due April 20, 2015. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before June 29, 2015, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                      PER CURIAM